DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta et al., US Patent Application Publication no. 2015/0260449 [Furuta].
Regarding claims 1, 6, 8, 9, 15, 16 and 18, Furuta discloses a smart refrigerator based on big data analysis of a server, characterized by comprising a refrigerator body, a collector, and a communication circuit, 
wherein the collector is disposed in the refrigerator body and is used to collect human body health parameter information [compound sensor unit 21 in Figure 1 collects user biological information, paragraphs 0026-0028 and 0060]; and 

upload the human body health parameter information to the server [measured biological information is transmitted to the server, paragraphs 0080], 
obtain a diet solution that is returned by the server after the server performs big data analysis on the human body health parameter information [analysis of biological information and generation of dietary advice may be performed at a server, paragraphs 0034, 0038, 0056 and 0079-0080], and 
push the diet solution [the created advice is displayed on the display panel, paragraph 0038].
Regarding claims 2, 7 and 17, Furuta further discloses that the communication circuit is further used to upload information about food ingredients stored in the refrigerator body to the server, and food ingredients in the diet solution are the food ingredients stored in the refrigerator body [foodstuff information is transmitted to the server, paragraphs 0035 and 0079].
Regarding claims 3 and 14, Furuta further discloses that  the collector comprises conductive electrodes and a conversion circuit; the conductive electrodes are used to come into contact with skin of a human body and form an alternating current conductive loop with the human body, to receive an electrical signal of the human body; and the conversion circuit is connected to the conductive electrodes, and the conversion circuit is used to convert the electrical signal of the human body into the human body health parameter information [body fat is sensed based on a measured biological impedance 
Regarding claim 4, Furuta further discloses that the smart refrigerator further comprises a display screen, the display screen is disposed on the refrigerator body and is connected to the communication circuit, and the display screen is used to receive and display the diet solution pushed by the communication circuit [display portion 15 in Figure 1 and paragraphs 0021 and 0038].
Regarding claim 5, Furuta further discloses that the communication circuit is further used to obtain and push an exercise solution that is returned by the server after the server performs big data analysis on the human body health parameter information; and the display screen is further used to receive and display the exercise solution pushed by the communication circuit [advice related to exercise may be created and displayed, paragraph 0038].
Regarding claim 11, Furuta further discloses that the human body health parameter information comprises a body metabolic rate, fat, visceral fat, bone mass, muscle, protein, water content, and/or a body mass index [paragraph 0028].
Regarding claim 12, Furuta further discloses that the conductive electrodes are conductive strips, and the conductive strips are disposed on a housing of the refrigerator body [paragraphs 0026 and 0028].
Regarding claim 13, Furuta further discloses that that there are two or four conductive strips [paragraphs 0026 and 0028].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al., US Patent Application Publication no. 2015/0260449 [Furuta].
Regarding claim 10, Furuta, as described above, discloses that dietary advice may be received from a server and presented to a user on a display of the smart refrigerator.  Furuta discloses transmitting to and displaying biological measurements on an external device, such as a mobile terminal [paragraph 0087], but does not disclose that the dietary advice created by the server is transmitted to and displayed on the mobile terminal.  Examiner takes official notice that, before the effective filing date of the claimed invention, mobile terminals conventionally connected to remote servers to obtain and display information from the servers.  Accordingly, it would have been obvious to one of ordinary skill in the art to also present the dietary advice created by the server on a mobile terminal display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang et al., US Patent Application Publication no. 2017/0293966 discloses a smart refrigerator which provides dietary and exercise advice to a user.
Park et al., US Patent Application Publication no. 2016/0292409 discloses a refrigerator that includes a handgrip that measures body composition information of a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 12, 2022